
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.20

Execution Version


AMENDMENT NO. 3 TO CREDIT AGREEMENT


        This Amendment No. 3 to Credit Agreement (this "Agreement") dated as of
March 24, 2004 is made by and among WALTER INDUSTRIES, INC., a Delaware
corporation (the "Borrower"), BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States ("Bank of
America"), in its capacity as administrative agent for the Lenders (as defined
in the Credit Agreement (as defined below)) (in such capacity, the
"Administrative Agent"), and each of the Lenders signatory hereto, and each of
the Guarantors (as defined in the Credit Agreement) signatory hereto.


W I T N E S S E T H :


        WHEREAS, the Borrower, the Administrative Agent and the Lenders have
entered into that certain Credit Agreement dated as of April 17, 2003, as
amended by Amendment No. 1 and Consent dated as of June 16, 2003, as further
amended by Amendment No. 2 to Credit Agreement dated as of October 28, 2003 (as
so amended, as hereby amended and as from time to time hereafter further
amended, modified, supplemented, restated, or amended and restated, the "Credit
Agreement"; the capitalized terms used in this Agreement not otherwise defined
herein shall have the respective meanings given thereto in the Credit
Agreement), pursuant to which the Lenders have made available to the Borrower a
term loan facility and a revolving credit facility, including a letter of credit
facility and a swing line facility; and

        WHEREAS, each of the Guarantors has entered into a Guaranty pursuant to
which it has guaranteed certain or all of the obligations of the Borrower under
the Credit Agreement and the other Loan Documents; and

        WHEREAS, the Borrower has requested that the Administrative Agent and
the Lenders agree to amend certain terms of the Credit Agreement, which the
Administrative Agent and the Lenders party hereto are willing to do on the terms
and conditions contained in this Agreement;

        NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

        1.    Amendments to Credit Agreement.    Subject to the terms and
conditions set forth herein, the Credit Agreement is hereby amended as follows:

        (a)   The definition of "Consolidated EBITDA" in Section 1.01 word is
hereby amended (A) by deleting the word "and" following the comma at the end of
subpart (xi) thereof, (B) deleting the semicolon at the end of subpart
(xii) thereof and adding in its place ", and", and (C) adding the following new
subpart (xiii) after the current subpart (xii) thereof:

minus (xiii)   any cash expenditure made on or after July 1, 2004 in connection
with other postemployment benefits to the extent such expenditures are not
deducted in computing Consolidated Net Income;

        (b)   Section 1.03(c) is hereby amended by deleting the reference
therein to "Section 8.05(h)" and replacing such reference with
"Section 8.05(g)".

        (c)   Section 8.12(a) is hereby deleted in its entirety and replaced
with the following:

        (c)   Consolidated Leverage Ratio.    Permit the Consolidated Leverage
Ratio (i) at any time to be greater than 2.75 to 1.00 except as provided in
subpart (ii) below with respect only to the fiscal quarter of the Borrower
ending June 30, 2004, or (ii) in the event that there have been no CMO Financing
Cash Proceeds during the Four-Quarter Period

--------------------------------------------------------------------------------



ending June 30, 2004, at any time during the fiscal quarter of the Borrower
ending June 30, 2004 to be greater than 3.30 to 1.00.

        (d)   Section 8.12(c) is hereby deleted in its entirety and replaced
with the following:

        (c)   Fixed Charge Coverage Ratio.    Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Four-Quarter Period to be less than
1.25 to 1.00; provided that in the event that there have been no CMO Financing
Cash Proceeds during the Four-Quarter Period ending June 30, 2004, the
Consolidated Fixed Charge Coverage Ratio shall not be tested as of the end of
the Four-Quarter Period ending June 30, 2004.

        2.    Effectiveness; Conditions Precedent.    The effectiveness of this
Agreement and the amendments to the Credit Agreement provided in Paragraph 1
hereof are all subject to the satisfaction of each the following conditions
precedent:

        (a)   The Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:

        (i)    counterparts of this Agreement, duly executed by the Borrower,
the Administrative Agent, each Guarantor and the Required Lenders, together with
all schedules and exhibits thereto duly completed, which counterparts may be
delivered by telefacsimile or other electronic means, but such delivery will be
promptly followed by the delivery of four (4) original signature pages by each
Person party hereto unless waived by the Administrative Agent;

        (ii)   such other assurances, certificates, documents, consents or
opinions as the Administrative Agent reasonably may require.

        (b)   All fees and expenses payable to the Administrative Agent and the
Lenders (including the reasonable fees and expenses of counsel to the
Administrative Agent) shall have been paid in full (without prejudice to final
settling of accounts for such fees and expenses).

        3.    Consent of the Guarantors.    Each Guarantor hereby consents,
acknowledges and agrees to the amendments and other matters set forth herein and
hereby confirms and ratifies in all respects the Guaranty to which such
Guarantor is a party (including without limitation the continuation of such
Guarantor's payment and performance obligations thereunder upon and after the
effectiveness of this Agreement and the amendments, waivers and consents
contemplated hereby) and the enforceability of such Guaranty against such
Guarantor in accordance with its terms.

        4.    Representations and Warranties.    In order to induce the
Administrative Agent and the Lenders to enter into this Agreement, the Borrower
represents and warrants to the Administrative Agent and the Lenders as follows:

        (a)   The representations and warranties made by the Borrower in
Article VI of the Credit Agreement and in each of the other Loan Documents to
which it is a party are true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
expressly relate to an earlier date;

        (b)   Since December 31, 2002, no event or circumstance has occurred,
and no action, suit, investigation or proceeding has been brought or, to the
best of the Borrower's knowledge, threatened in any court or before any
arbitrator or Governmental Authority that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect, except to the extent previously disclosed to the Administrative Agent
and the Lenders;

2

--------------------------------------------------------------------------------






        (c)   The Persons appearing as Guarantors on the signature pages to this
Agreement constitute all Persons who are required to be Guarantors pursuant to
the terms of the Credit Agreement and the other Loan Documents, including
without limitation all Persons who became Subsidiaries or were otherwise
required to become Guarantors after the Closing Date, and each of such Persons
has become and remains a party to a Guaranty as a Guarantor;

        (d)   This Agreement has been duly authorized, executed and delivered by
the Borrower and Guarantors party hereto and constitutes a legal, valid and
binding obligation of such parties, except as may be limited by general
principles of equity or by the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors' rights generally;
and

        (e)   After giving effect to this Agreement, no Default or Event of
Default has occurred and is continuing.

        5.    Entire Agreement.    This Agreement, together with all the Loan
Documents (collectively, the "Relevant Documents"), sets forth the entire
understanding and agreement of the parties hereto in relation to the subject
matter hereof and supersedes any prior negotiations and agreements among the
parties relating to such subject matter. No promise, condition, representation
or warranty, express or implied, not set forth in the Relevant Documents shall
bind any party hereto, and no such party has relied on any such promise,
condition, representation or warranty. Each of the parties hereto acknowledges
that, except as otherwise expressly stated in the Relevant Documents, no
representations, warranties or commitments, express or implied, have been made
by any party to the other. None of the terms or conditions of this Agreement may
be changed, modified, waived or canceled orally or otherwise, except in writing
and in accordance with Section 11.01 of the Credit Agreement.

        6.    Full Force and Effect of Agreement.    Except as hereby
specifically amended, modified or supplemented, the Credit Agreement and all
other Loan Documents are hereby confirmed and ratified in all respects and shall
be and remain in full force and effect according to their respective terms.

        7.    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument.

        8.    Governing Law.    This Agreement shall in all respects be governed
by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed and to be performed entirely within such State,
and shall be further subject to the provisions of Sections 11.16(b) and 11.17 of
the Credit Agreement.

        9.    Enforceability.    Should any one or more of the provisions of
this Agreement be determined to be illegal or unenforceable as to one or more of
the parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.

        10.    References.    All references in any of the Loan Documents to the
"Credit Agreement" shall mean the Credit Agreement, as amended hereby.

        11.    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of the Borrower, the Administrative Agent and each of
the Guarantors and Lenders, and their respective successors, legal
representatives, and assignees to the extent such assignees are permitted
assignees as provided in Section 11.07 of the Credit Agreement.

[Signature pages omitted.]

3

--------------------------------------------------------------------------------





QuickLinks


AMENDMENT NO. 3 TO CREDIT AGREEMENT
W I T N E S S E T H
